Citation Nr: 0408365	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  98-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right shoulder secondary to service-
connected residuals of a gunshot wound to the right posterior 
chest, involving Muscle Group IV.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a gunshot wound to the 
right (major) posterior chest, involving Muscle Group IV.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1943 to November 
1945.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1998 decision by 
the RO which, in part, denied secondary service connection 
for arthritis of the "left" shoulder, and an increased 
rating for residuals of a gunshot wound to the "left" chest 
region.  The Board remanded these issues to the RO for 
additional development in May 2000.  In January 2003, the 
Board remanded the appeal for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  

By rating action in May 2003, the RO noted that the gunshot 
wound to the right posterior chest had been mischaracterized 
as a wound to the "left" chest region.  The RO 
readjudicated the issue of secondary service connection and 
denied arthritis of the right shoulder secondary to the 
gunshot wound to the right posterior chest.  Nothwithstanding 
the earlier rating actions, the Board construes the actions 
of the RO to have addressed the right shoulder disorders.

By rating action in November 2003, the RO granted an 
increased rating to 40 percent for residuals of a gunshot 
wound to left foot with incomplete, compound comminuted 
fracture of the talus, navicular, cuboid and cuneiform with 
ankylosis and traumatic arthritis.  The veteran and his 
representative were notified of this decision and did not 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Degenerative arthritis of the right shoulder is not shown 
to be proximately due to or the result of or being aggravated 
by a service-connected disability.  

3.  Residuals of a gunshot wound to the right posterior chest 
is manifested by a small, depressed, non-adherent scar on the 
tip of the right scapula, minimal tissue loss, normal muscle 
strength, and no objective evidence of pain or functional 
limitation.  

4.  The veteran's right posterior chest scar is tender and 
painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  Service connection for degenerative arthritis of the 
right shoulder secondary to gunshot wound to the right 
posterior chest, involving MG IV is denied.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310 (2003).  

2.  The criteria for an increase in the 10 percent evaluation 
assigned for residuals of a gunshot wound to the right 
(major) posterior chest, involving MG IV are not met.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.73, Part 4, 
including Diagnostic Code 5304 (2003).  

3.  The criteria for an initial disability evaluation of 10 
percent for a right posterior chest scar have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. 4.1, 4.3, 4.21, 4.118, Diagnostic Code 7804 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran was notified of VCAA and VA's duty to assist 
under that Act by letter dated in March 2003.  

At the outset, the Board is cognizant of the recent decision 
by the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which held, in essence, that the notice 
and assistance provisions of VCAA should be provided to a 
claimant prior to any adjudication of the claim.  In this 
case, the issues currently on appeal had been filed and 
initial adjudication had taken place before the VCAA was 
enacted.  However, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The discussions as contained in the 
September 1998 rating decision, the November 1998 statement 
of the case (SOC), the July 1999, May 2002, and May 2003 
supplemental statements of the case (SSOC), the Board 
remands, and the numerous letters from the RO have provided 
the veteran and his representative with sufficient 
information regarding the applicable rules.  The SOC and the 
SSOCs provided notice of what was revealed by the evidence of 
record and why this evidence was insufficient to prevail in 
his claim for secondary service connection and an increased 
rating.  The letters also notified him of which evidence was 
to be provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran was also afforded an opportunity to testify at a 
personal hearing, but declined.  

In order to satisfy the holding in Pelegrini to the letter of 
the law, would require the Board to dismiss this case, in 
effect finding that the rating decision of the RO promulgated 
prior to providing the veteran full VCAA notice were void ab 
initio.  The result of this action would require that the 
entire rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations applicable to the issues on appeal, and was given 
ample time to respond.  Thus, to allow the appeal to continue 
would result in nonprejudical error.  "The record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(2004).  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support his claims and the evidence necessary to complete the 
application.  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

The service medical records show that the veteran sustained a 
penetrating gunshot wound to the right posterior chest wall 
(over the right scapula region) during combat action in 
Germany on April 8, 1945.  The wound was debrided, a metallic 
fragment was removed, and the wound was sutured without 
complication at an evacuation hospital.  The veteran was 
transferred to a general hospital were secondary closure of 
the wound was accomplished on April 14.  The sutures were 
removed on April 29, and he was transferred to a stateside 
hospital in May 1945.  At that time, the wound was described 
as a 1-1/4 inch recently healed scar over the right scapula 
region.  The veteran was found unfit for further military 
duty due to the residuals of a gunshot wound to the left 
lower extremity and was subsequently discharged from military 
service in November 1945.  

The Board notes that while there were occasional references 
in the service medical records to a gunshot wound to the 
"left" posterior thoracic region, this was a misstatement 
as the records clearly show the injury was to the right 
posterior chest, and that the veteran did not sustain any 
injury to the left posterior chest.  

By rating action in April 1947, service connection was 
established for scar residuals of a gunshot wound to the 
right posterior chest.  A noncompensable evaluation assigned, 
effective from April 1, 1946.  

When examined by VA in November 1948, the veteran denied any 
treatment for his gunshot wound of the back since service.  
On examination, there was a scar about the size of a half 
dollar on the right side of the chest near the inferior angle 
of the scapula.  The scar was sensitive to pressure but was 
not symptomatic, although the veteran reported that he could 
not throw any object like a ball or use a paintbrush over his 
head.  The diagnoses included residuals of a gunshot wound to 
the posterior right chest, mild.  

By rating action in December 1948, the RO recharacterized the 
scar disability as a gunshot wound to the "left" posterior 
chest, involving Muscle Group (MG) IV, and assigned a 10 
percent evaluation; effective from November 23, 1948.  

VA outpatient records in January 1983 show that the veteran 
was seen for complaints of right shoulder pain and difficulty 
working with his hands overhead.  On examination, there was a 
slightly depressed scar at the inferior angle of the right 
scapular region.  Shoulder movements were full and free, and 
x-ray studies were negative.  The examiner opined that the 
veteran probably has some bursitis with the bursa in relation 
to the inferior angle of the scapula.  No specific treatment 
was needed and he was advised to apply hot packs and take 
Motrin.  

On VA examination in April 1983, there was noted an 
elliptical superficial scar measuring 3 by 2 cms., 
posteriorly and lateral on the right side of the chest.  
There was full and painless range of motion of both shoulders 
and no evidence of weakness.  The examiner commented that if 
there was damage to the intrinsic muscles of the shoulder, it 
had since healed and was not apparent on the current 
examination.  An x-ray study of the chest was essentially 
negative.  The diagnoses included gunshot wound to the 
"left" chest, posteriorly with residual scar and no 
impairment of motion or function of either shoulder.  

When examined by VA in July 1998, the examiner noted that the 
claims file was not available for review.  The veteran 
complained of pain in his right shoulder and difficulty 
lifting his arm over his head.  He denied any flare-ups 
requiring bed rest or staying at home.  On examination, there 
was a 4-by 2-cm. scar on the right scapula with a .5-cm 
depression, suggesting minimal tissue loss.  The scar was 
sensitive to touch, but was not adherent and moved freely.  
The trapezius and deltoid muscles were symmetrical and 
normal, bilaterally.  There was mild crepitation in both 
shoulders; right greater than the left.  Muscle strength 
against gravity and force was equal and good in each 
shoulder.  Sensation was intact and reflexes were within 
normal limits.  Range of motion was painless, with forward 
elevation on the right from 0 to 160 degrees, and 0 to 170 on 
the left.  Abduction was from 0 to 170, bilaterally, with 
internal and external rotation on the right from 0 to 80, and 
from 0 to 85 degrees on the left.  X-ray studies showed 
degenerative arthritis in both shoulders.  The diagnoses 
included residuals of a superficial gunshot wound of the 
posterior right shoulder with a sensitive and painful scar, 
and degenerative arthritis of both shoulders with limitation 
of motion.  The examiner commented that the arthritis of the 
shoulders was not traumatic and was not secondary to the 
gunshot wound to the right posterior shoulder.  

On VA neurological examination in March 2001, the veteran 
complained of arthritic pain in both shoulders, worse on the 
left, but denied any weakness in either shoulder.  On 
examination, strength and muscle tone was normal in both 
upper extremities, including the proximal and distal muscle 
groups.  There was no atrophy of any muscles groups.  Finger 
strength and intrinsic musculature in the hands, and deep 
tendon reflexes in the biceps, triceps, and brachial radialis 
were normal.  There was no sensory impairment or atrophy in 
the right scapula and no winging of the scapula.  The 
impression included history of gunshot wound with no 
neurological limitation in movement of the right scapula or 
right arm.  

In an addendum a few days later, the examiner indicated that 
he had reviewed the claims file subsequent to the 
examination, and that there was no change in his neurological 
assessment or diagnosis.  The examiner provided a detailed 
description of the veteran's gunshot injuries and treatment 
in service.  

On VA orthopedic examination in March 2001, the examiner 
indicated that he had reviewed the claims file and included a 
detailed description of the veteran's injuries in service.  
The veteran complained of stiffness, weakness, and 
intermittent pain in the both shoulders; extending to the 
site of the gunshot wound on the right.  He also reported 
flare-ups about once a week, and said that he could not sit 
or lay on his back because of a painful scar.  The veteran 
denied any injury or gunshot wound to the left shoulder.  

The findings and description of the scar were the same as 
reported in the July 1998 examination.  The scar did not 
interfere with function of the right shoulder or arm.  
Manipulation of the shoulder was painful with mild 
crepitation on movement.  There was no fluid in the shoulder 
joint, sensory to pinprick and touch was equal at 3/5, 
bilaterally, and reflexes were normal.  Strength against 
gravity and force was less than expected in both shoulders, 
but there was no evidence of muscle loss.  There was 
limitation of motion in both shoulders in all modalities, 
with pain.  X-ray studies showed evidence of degenerative 
arthritis in both shoulders.  The impression included 
sensitive and painful residual gunshot scar on the posterior 
right shoulder, degenerative arthritis in both shoulders, and 
no neurological limitation of motion in the right shoulder 
secondary to the gunshot wound.  The examiner commented that 
the veteran complained of pain in most of the major joints in 
his body and had a generalized degenerative arthritis in both 
shoulders.  He opined that the arthritis was not traumatic in 
nature and was not related to the gunshot wound to the 
posterior right shoulder.  There was no clinical evidence of 
muscle loss, atrophy in the para-scapular muscles, and no 
winging of the scapula.  He also noted that there was no 
evidence of any neuropathy in the right arm or shoulder 
secondary to the gunshot wound.  



Service Connection

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2003).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

In the instant case, there is no evidence contained in the 
claims folder, other than the veteran's contentions, which 
would tend to establish a medical link between his service-
connected gunshot wound to the right posterior chest and the 
degenerative arthritis of the right shoulder.  The veteran, 
as a layman, is not competent to provide an opinion regarding 
medical causation or the etiological relationship between his 
bilateral shoulder arthritis and his service-connected 
gunshot wound.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Moreover, the veteran was examined by VA on two occasions 
during the pendency of this appeal to determine the etiology 
of his current right shoulder complaints.  The examiners 
found that the veteran's degenerative arthritis was present 
in both shoulders and was unrelated to the gunshot wound to 
the posterior chest.  

In the absence of any medical evidence linking the veteran's 
degenerative arthritis of the right shoulder to his service-
connected gunshot wound, or that his nonservice-connected 
right shoulder arthritis has actually been aggravated by his 
service-connected disability, the Board finds no basis to 
grant service connection.  



Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors: The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56.  

Diagnostic Code 5304 for injury to Muscle Group IV provides 
rating criteria for the intrinsic muscles of the shoulder 
girdle, including the supraspinatus, infraspinatus, teres 
minor, subscapularis, and coracobrachialis muscles.  The 
function of these muscles is stabilization of the shoulder 
against injury in strong movements; holding the head of the 
humerus in the socket; abduction of the arm; and outward and 
inward rotation of the arm.  A 30 percent rating applies if 
the disability to the dominant extremity is severe, a 20 
percent rating applies if the disability is moderately 
severe, a 10 percent rating applies if the disability is 
moderate, and a noncompensable rating applies if the 
disability is slight.  38 C.F.R. § 4.73.  

The service medical records do not show that the initial 
injury involved a through and through or deep penetrating 
wound, prolonged infection, sloughing of soft parts or 
intramuscular scarring.  There was no evidence of a loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles, strength, or endurance compared to the sound side.  
Thus, the competent medical evidence does not show muscle 
damage consistent with criteria that is indicative of 
moderately severe or severe muscle damage.  

Recent examinations have revealed no evidence of any 
significant residual muscle injury.  Although the veteran 
complains of pain with use of the right shoulder, there was 
no evidence of atrophy, impairment of coordination, 
uncertainty of movement, or reflex or sensory impairment 
found on any of the three VA examinations conducted during 
the pendency of this appeal.  The crepitus and painful 
limitation of motion in both shoulders has been attributed to 
degenerative arthritis.  However, that disability is not 
service-connected and those symptoms cannot be considered in 
evaluating the residuals of the gunshot wound.  

Accordingly, the Board must conclude that the veteran's 
injury is not manifested by the objective findings necessary 
for an increased evaluation under the provisions of § 4.56 or 
the criteria of DC 5304.  

While the Board is unable to grant the veteran an increased 
evaluation for the gunshot wound to the right posterior 
chest, the July 1998 and March 2001 VA examination reports 
provide ample evidence to support a separate evaluation for 
the veteran's scar.  

Under DC 7804 for scars, a 10 percent evaluation is warranted 
for a painful scar on objective observation.  As previously 
noted, the VA examination reports shows that gunshot scar was 
tender and painful on palpation.  Based on the findings of 
the VA examiners, a 10 percent evaluation for the right 
posterior chest scar is warranted.  




ORDER

Service connection for degenerative arthritis of the right 
shoulder secondary to service-connected residuals of a 
gunshot wound to the right posterior chest, involving Muscle 
Group IV, is denied.  

An increased evaluation for residuals of a gunshot wound to 
the right (major) posterior chest, involving Muscle Group IV, 
is denied.  

A separate 10 percent evaluation for painful gunshot scar of 
the right posterior chest is granted, subject to VA laws and 
regulations pertaining to the payment of monetary benefits.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



